Exhibit News Release Investors, analysts and other interested parties can access Brookfield Asset Management’s 2007 Results as well as the Shareholders’ Letter and Supplemental Financial Information on Brookfield’s web site under the Investor Centre/Financial Reports section at www.brookfield.com. The 2007 Results conference call can be accessed via webcast on February 8, 2008 at 11 a.m. EST at www.brookfield.com or via teleconference at 1-800-319-4610 toll free in North America. For overseas calls please dial 604-638-5340, at approximately 10:50 a.m. EST. The teleconference taped rebroadcast can be accessed at 1-800-319-6413 or 604-638-9010 (Password BROOKFIELD ASSET MANAGEMENT ANNOUNCES RECORD CASH FLOWS FROM
